 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITE HERE HEALTH, et al.,                             Case No.: 2:13-cv-00069-APG-PAL

 4           Plaintiffs                                         Order for Status Report

 5 v.

 6 DESERT PALACE, INC., et al.,

 7           Defendants

 8         This case has been stayed pending resolution of bankruptcy proceedings. The parties

 9 filed the last status report in January 2017. ECF No. 100. As it has been over a year and a half

10 since the last status report,

11         IT IS ORDERED that the parties shall file a status report on or before October 31, 2018.

12         DATED this 12th day of October, 2018.

13

14
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
